Citation Nr: 0819104	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-31 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an abdominal disorder, 
to include acute gastritis and ulcers. 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal. 

Throughout the veteran's medical records, his abdominal 
disorder was referred to as both gastritis and ulcers with 
the terms appearing to be interchangeable in some medical 
documents.  As such, the term abdominal disorder is intended 
to be inclusive of both conditions for the purpose of this 
decision.


FINDING OF FACT

A current diagnosis of acute gastritis or ulcers is not 
demonstrated by the record.


CONCLUSION OF LAW

The acute gastritis or ulcers were not incurred or aggravated 
in the veteran's active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for his abdominal disorder; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in June 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in September 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has not been provided 
with a medical examination.  However, one is not required in 
this case.  While there is some anecdotal evidence that there 
was an abdominally-related event during service, there is no 
evidence of a current disability within the record.  Without 
any assertion of a current disability, there is no duty to 
provide a VA medical exam or further medical opinion.  See 
38 C.F.R. § 3.159(c)(4) (2007).  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for an abdominal 
disorder, alternatively described as ulcers and gastritis.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are negative for treatment of a 
digestive disorder.  However, in private treatment four 
months after separation from service, the veteran presented 
with complaints of abdominal pain.  Treatment notes indicate 
a final diagnosis of acute gastritis that required 
hospitalization for six days including additional treatment 
for a possible active ulcer.  At that time, he reported a 
history of severe abdominal pain following an intense bout of 
drinking rum during the previous year while in service.  See 
Private treatment record, December 1970.  This evidence is 
consistent with the veteran's current statements regarding 
having been treated in service for complaints similar to 
those he experienced following service.  See VA Form 9, 
October 2006.  Based on this consistency, there is credible 
evidence of an in-service event. 

The evidence does not confirm a current disability however, 
which is linked to this event.  Private medical records 
reflect treatment for an abdominal disorder only between 
December 1970 and March 1988.  Treatment history includes two 
additional episodes of hospitalization for acute gastritis 
and possible active ulcer in April and November 1976 and 
private treatment for acute gastritis and peptic ulcer 
disease from December 1981 to March 1988.  The veteran was 
evaluated for hematemesis and hemoptysis in 1999 and the 
physician noted the possible cause of this condition as 
gastritis or ulcer of the stomach or duodenum, but the 
panendoscopic procedure produced normal results in the 
relevant areas.  

A March 2006 private opinion found that although the original 
diagnostic testing in 1970 and subsequent diagnostic tests 
did not reveal an ulcer, the veteran's abdominal pains, 
melena and esophagogastroduodenoscopy (EGD) examination 
results confirm the presence of a peptic ulcer between 1970 
and 1986.  See Private medical opinion, March 2006.  This 
opinion was based on treatment from 1972 to 1982 and on a 
review of medical records before and after that treatment 
period.  Notably, although the opinion letter was written in 
2006, it is silent to any signs, symptoms, complaints, or 
diagnosis of an abdominal disorder after 1986.  

Additionally, the veteran does not report any current or 
ongoing treatment for gastritis or ulcer, nor any pain or 
diagnosis as such since 1999.  While the veteran does state 
on his VA Form 9 that "my true condition is - and has always 
been - the ulcers claimed," this statement cannot be viewed 
in isolation from the rest of the evidence against a current 
abdominal disorder.  See VA Form 9, October 2006.  Even if 
this single sentence could be construed as a complaint of a 
current abdominal condition, it is less credible in 
comparison to the veteran's persistent focus on the period 
from 1969 to 1976 that is shared by all other statements of 
record.  The veteran indicated that he had provided all 
evidence in his possession and had nothing further to submit.  
See Statement in Support of Claim, August 2005.  Furthermore, 
the 2006 medical opinion is additional evidence of the 
absence of a current abdominal condition because it remains 
silent as to any complaint, treatment, or diagnosis after 
1986.  

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, in this case, without evidence of a current 
clinical diagnosis, direct service connection for the 
abdominal disorder must be denied. 

Alternatively, presumptive service connection may be granted 
when an applicable chronic disease (here, peptic or duodenal 
ulcer) manifests itself to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
The requirement of a current disability, however, remains.  
Here, while there is credible evidence of a diagnosis of an 
ulcer within one year of separation, there is no current 
medical evidence showing that he has the ulcer presently.  
Presumptive service connection for the abdominal disorder 
must also be denied.


As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for the veteran's abdominal disorder is 
not warranted. 


ORDER

Service connection for an abdominal disorder, to include 
acute gastritis and ulcers, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


